11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the matter of the Estate of               * From the Court at Law No.2
Sweetie J. Boyle, deceased,                    of Midland County,
                                               Trial Court No. P11,674.

No. 11-13-00151-CV                           * December 18, 2014

                                             * Memorandum Opinion by Bailey, J.
                                              (Panel consists of: Wright, C.J.,
                                               Bailey, J., and Judge Rucker)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Richard D. Jones Jr.